LUMBARD, Chief Judge
(dissenting):
I dissent for the reasons stated by Judge McLean in his opinion denying the motion to compel arbitration on the ground of laches.
In addition, it seems to me inappropriate and inadvisable to leave to the arbitrators the question of whether the party seeking arbitration has lost whatever rights it may have had by its own delay in asking for arbitration. One of the principal arguments for arbitration has always been its greater speed and the time and expense saved by summary resolution of differences without the delay which customarily attends the measured progress of judicial proceedings, particularly those in admiralty. Moreover, it is not likely that arbitrators can be altogether objective in deciding whether or not they ought to hear the merits. Once they have bitten into the enticing fruit of controversy, they are *574not apt to stay the satisfying of their appetite after one bite. I believe that what the court does today is a disservice to more widespread use of arbitration as a useful means of settling controversies, as it tends to discourage the signing of agreements in advance of a possible dispute.
If there is any colorable defense to proceeding with arbitration, as there surely is here, a court ought to pass on that question.
I would affirm the order of the district court.